Appellant, under indictment for murder in the first degree, is in custody in the Matteawan State Hospital under the provisions of section 662-b of the Code of Criminal Procedure. In this habeas corpus proceeding it is alleged that he is now able to confer with counsel so that preparations may proceed for the trial of the indictment. The return alleges that appellant is in such a state of insanity, idiocy, or imbecility as to be unable to understand the nature of the indictment pending against him and to make his defense thereto. The appeal is from an order, made after a hearing, dismissing the writ and remanding appellant, and from the decisions made on the return of said writ. Order unanimously affirmed, without costs. No opinion. Appeal from decisions dismissed, without costs. No appeal lies from decisions. Present — Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ.